Citation Nr: 0609482	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
in the Navy and from January to November 1977 in the Army. 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In that decision the RO denied service connection for 
bilateral hearing loss.
 
In a June 2002 rating decision the RO denied entitlement to 
service connection for tinnitus. Although the veteran 
submitted a notice of disagreement with that decision, and 
the RO issued a statement of the case, he did not submit a 
substantive appeal after the statement of the case was 
issued. For that reason, the issue of service connection for 
tinnitus is not within the Board's jurisdiction. In his 
October 2002 hearing testimony, however, the veteran again 
raised the issue of service connection for tinnitus. This 
issue is, therefore, REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1. The veteran currently has bilateral hearing loss.
 
2. The veteran was exposed to acoustic trauma during service.

3. The veteran's bilateral hearing loss has been related to 
his exposure to acoustic trauma in service by a medical 
professional.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service. 38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

There is a current disability. A VA examination of June 2005 
showed bilateral hearing loss sufficient to constitute a 
disability under 38 C.F.R. § 3.385.  There is also evidence 
of in-service incurrence of an injury. The veteran has 
provided credible testimony of his exposure to loud noise in 
service, specifically due to the use of jackhammers during 
his Navy service and heavy artillery and bazookas during his 
Army service. His service medical records reveal a diagnosis 
of high-frequency hearing loss on multiple occasions.

In an opinion of July 2005, based on a review of the 
veteran's claims file and of recent audiometric tests, a VA 
audiologist opined that it is "at least as likely as not 
that the hearing loss the patient now has was the result of 
his military duty."

Though the veteran's service medical records are somewhat 
inconsistent as to when his hearing loss first appeared, the 
evidence is at least in equipoise. Any doubt is resolved in 
the veteran's favor. Bilateral hearing loss was incurred 
during active military service.

ORDER

Service connection for bilateral hearing loss is GRANTED.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


